Citation Nr: 0218172	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  97-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active duty from March 1971 to April 1972.  
He served in the Republic of Vietnam from August 1971 to 
March 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In November 1994, the RO originally denied 
service connection for PTSD.  Following the submission of 
additional evidence, the RO again denied the claim in May 
1995, denying the evidence submitted as not new and 
material to reopen the claim.  The veteran appealed this 
decision.  On initial review of the veteran's appeal by 
the Board in July 1997, the Board addressed the merits of 
the veteran's claim for service connection for PTSD on a 
de novo basis, rather than on the basis of whether new and 
material evidence had been submitted to reopen the claim.  
The Board pointed out that the veteran's notice of 
disagreement had been submitted within one year of the 
original November 1994 decision and he had been supplied a 
Supplemental Statement of the Case which included the laws 
and regulations governing the merits of the claim.  
Service connection for PTSD was denied by the Board in 
that decision which the veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").

In January 1999, the Court granted a joint motion of the 
veteran and the Secretary of Veterans Affairs to vacate 
that decision, insofar as it denied entitlement to service 
connection for PTSD, and remanded the appeal to the Board 
for readjudication.  In August 1999, the Board remanded 
the claim to the RO for additional development.  The 
requested development was completed and the veteran was 
notified in a September 2000 letter that the case was 
being returned to the Board.  In October 2000, additional 
evidence was received at the Board.  Included with the 
evidence was a statement by the representative waiving 
initial consideration of the evidence by the RO.  See 38 
C.F.R. § 20.1304(c) (2000).

The Board, in January 2001, continued to deny the claim of 
service connection for PTSD.  In August 2002, the parties 
(the appellant and the Secretary of VA) in a joint motion 
for partial remand and stay of proceedings, moved the 
Court to vacate the Board's decision that denied service 
connection for PTSD.  In August 2002, the Court issued an 
order vacating and remanding the Board's January 2001 
decision.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The currently diagnosed PTSD has been demonstrated to 
be the result of a combat related service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 
U.S.C.A. §§ 101(16), 1110, 1131, (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

Initial, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board observes that 
recently enacted law and its implementing regulations 
essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that 
VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the 
information and medical evidence necessary to substantiate 
his claim of service connection for PTSD.  The veteran and 
his representative were provided with a copy of the 
appealed November 1994 rating decision, as well as 
subsequent rating decisions dated in May 1995 and July 
1995.  The veteran and his representative were also given 
a statement of the case dated in July 1995, and supplement 
statements of the case dated in April 1996, July 1996, 
November 1996, and June 2000.  These documents provided 
notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his 
claim of service connection for PTSD.  Although the 
Board's July 1997 and January 2001 decisions have no 
adjudicative authority (as to the claims in question) due 
to the Court's orders of vacatur, in those decisions the 
Board informed the veteran of the requirements to 
establish service connection for PTSD.  Moreover, VA has 
also made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Letters from VA 
to the veteran covering the period of 1994 to 1996, inform 
the veteran of the type of evidence he was responsible for 
submitting and what VA would do to assist him in the 
completion of his application for benefits.  Thus, under 
the circumstances in this case, the veteran has received 
the notice and assistance contemplated by law, and 
adjudication of the claim at this juncture poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

II.  Factual Background

The veteran's service personnel records show that the 
veteran served in Vietnam from August 1971 to March 1972.  
His Military Occupational Specialty (MOS) was that of a 
field wireman.  His DD 214 form shows that he was awarded 
the National Defense Service Medal, Vietnam Service Medal, 
and the Vietnam Campaign Medal w/60 device.

The RO has obtained the service medical records and they 
appear to be complete.  There is no evidence of treatment 
for or diagnosis of a psychiatric disorder and no evidence 
of treatment for any injury or combat wound.  Examination 
at separation from service noted the veteran's psychiatric 
condition as "normal".

In July 1994, the veteran was seen by a VA social worker.  
He reported symptoms of a quick temper, flashbacks and 
violent episodes while sleeping.  He indicated that both 
he and his wife thought he might have PTSD.  The social 
worker indicated that it would be necessary to rule out a 
diagnosis of PTSD versus depression.

In July 1994, the veteran filed a claim for service 
connection for PTSD.  The RO wrote the veteran requesting 
that he provide details regarding the in-service stressors 
he was claiming resulted in PTSD.  VA outpatient treatment 
records show diagnosis of PTSD in August and October 1994.  
In November 1994, with no response from the veteran to the 
request for stressor information, the RO denied service 
connection for PTSD.

In January 1995, the veteran wrote the RO providing 
accounts of several alleged stressors in service.  He 
stated that despite his MOS as a wireman, he was assigned 
to a job "running 155's" in September 1971.  He stated 
that one day in service, a gunner was off position, and 
killed some innocent people and that on other occasions, 
he had to bag dead bodies. The veteran remembered also 
that in January 1972 he was shot by a sniper.

In a January 1995 letter, J. Vanbiber, M.D., a VA 
physician, wrote that in his opinion the veteran had a 
diagnosis of post-traumatic stress disorder, which had 
been chronic and severe for many years.  He also wrote 
that the veteran's stressors were related to his combat 
experiences while in Vietnam.

Lay statements were received in January 1995 from the 
veteran's wife and daughter.  These described how the 
veteran was violent, or wanted to be away from other 
people.

Also received in January 1995 were copies of the veteran's 
service personnel records.  These records show that the 
veteran participated in "unnamed campaign #15" in December 
1971.  Although there was a section in his personnel 
records to record wounds by description and date, no 
wounds were recorded.

A letter from the veteran's employer in June 1995 stated 
that the veteran was being fired because of an 
argumentative attitude and being unable to follow 
directions.

In September 1995, the veteran submitted another statement 
asserting that he saw and assisted in the handling of 
wounded, and that he was shot by a sniper in the arm in 
January 1972.  He further indicated that although his 
primary duty was non-combat, he did perform combat duties 
from September to December 1971 when he was ordered to the 
101st Airborne.  Specifically, he claimed to have been 
involved in, or subject to rocket and mortar attack, to 
have served as a door gunner on an emergency basis on one 
occasion, to have been subject to sniper fire, and to have 
had civilian friends killed or wounded.

In October 1995, the RO sent copies of the veteran's 
statements and his personnel records to the US Army and 
Joint Services Environmental Support Group (ESG) [now 
named the United States Armed Services Center for Research 
of Unit Records (USASCRUR)].  The RO requested that ESG 
confirm any stressors relating to the veteran's service in 
Vietnam.

In October 1995, the ESG replied that the veteran's unit 
had been stationed at Fire Base Jack from August to 
December 1971, but that there were no documented attacks 
during that period, nor was there an artillery incident 
resulting in friendly or innocent casualties.  The ESG 
noted that in order to provide further research, it would 
need full names of casualties, unit designations to the 
company level, and other units involved.  It was also 
stated that Morning Reports could be obtained from the 
National Archives and Records Administration (NARA), and 
that such reports could be used to verify daily personnel 
action or transfers.

On VA examination in October 1995, the veteran was 
diagnosed with PTSD as a result of combat experiences in 
Vietnam.  The veteran was also diagnosed with PTSD by VA 
physicians in November 1995.

In November 1995, the RO wrote the veteran asking him to 
provide the information requested by the ESG.  The veteran 
responded through his representative in December 1995 that 
he was unable to recall names of specific casualties.  The 
veteran's representative further reported that his office 
was in the process of collecting morning reports from 
NARA, and that he would keep the RO advised as to the 
progress of the records collection.

In March 1996, the veteran's representative wrote the RO 
stating that he had not been able to obtain morning 
reports from the NARA.  He asked the RO to assist in 
obtaining the reports.  Morning reports were received at 
the RO in July 1996, confirming that the veteran was 
transferred to the 101st Airborne Division from August 
1971 to December 1971.

VA outpatient treatment records dated in August 1996 and 
February 1997 reflect that the veteran was seen on a 
regular basis at a PTSD treatment program.

In January 2000, the veteran's representative wrote the RO 
and stated that there was no additional information to 
submit regarding the veteran's participation in combat.  
However, in October 2000, additional evidence was 
submitted consisting of an August 1999 letter from the 
director of the PTSD program at the VA Medical Center 
describing the veteran's treatment and current symptoms, 
and an excerpt of the Vietnam Order of Battle showing the 
history of the 101st Airborne Division.

The Board, in November 2002, received additional argument 
from the veteran's representative.  The representative 
argued, in essence, that the veteran had PTSD due to is 
Vietnam experiences, including combat experiences.  He 
asserted that the veteran's participation in an unnamed 
campaign #15 was actually the Consolidation I 1971 
campaign and that operation Jefferson Glenn was part of 
that campaign.  In support of his statement he submitted a 
report which offered information of the named campaigns in 
Vietnam, to include the Consolidation I.  The report 
indicates that Operation Jefferson Glen was part of the 
Consolidation I.  It was reported that Operation Jefferson 
Glen was the last major combat operation in Vietnam which 
involved U.S. ground forces.  It was further reported that 
causalities were suffered during Consolidation I.  Also 
submitted were pictures of the veteran and other members 
of his unit standing in front of their 155mm Howitzer.  
The representative asserted that 155mm Howitzers were 
manned at Fire Base Jack (a base the veteran was 
stationed).  The representative asserted that fire bases 
were designed to provide offensive and defensive support 
for ground operations which was accomplished by firing 
cannons such as 155 mm Howitzer.  He argued that the very 
nature of the fire base made them a vulnerable target for 
enemy attack.  The representative also submitted a report 
pertaining to Fire Support Bases.  The report stated that 
a typical fire support base functioned simply to provide a 
secure but mobile artillery position capable of rendering 
fire support to infantry operating in areas beyond the 
normal range of their main base camp cannon and howitzers.  
It was reported that a fire support base could be expected 
to deploy 6 x M102 105 mm field howitzer and anything from 
a company to a battalion of infantry with it's supporting 
81mm mortars, communications, medical and administrative 
personnel.  It was explained that the function of the base 
afforded infantry a greater degree of flexibility without 
sacrificing artillery protection.  It was stated that fire 
bases quickly became targets for enemy counterattacks and 
bombardments, and increased defensive measures were 
undertaken.

III.  Analysis

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  While this 
appeal was pending, the applicable regulations regarding 
service connection for PTSD, 38 C.F.R. § 3.304(f), were 
amended on June 18, 1999, effective March 7, 1997.  See 64 
Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f)).  The amended 38 C.F.R. § 3.304(f) 
states that, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of 
the claimed in-service stressor.

Historically, under the old regulations, service 
connection for PTSD required: (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1997).  Under the new 
regulations, service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD, (2) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 
Fed. Reg. 32807-32808 (June 18, 1999).

With respect to the first element (a diagnosis of PTSD), 
the Court has held that "a clear (that is, unequivocal) 
PTSD diagnosis by a mental-health professional must be 
presumed . . . to have been made in accordance with the 
applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, 
the Court concluded that "under the DSM-IV, the mental 
illness of PTSD would be treated the same as a physical 
illness for purposes of VA disability compensation in 
terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence 
necessary to establish that the claimed stressor actually 
occurred varied depending on whether it could be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999).  
The Court held that "[w]here it is determined, through 
recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, 
conditions, or hardships of [combat] service'."  Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f) (2000); see also Gaines 
v. West, 11 Vet. App. 113 (1998) (determination of whether 
veteran engaged in combat with enemy is particularly 
significant in PTSD cases).

Finally, under the new regulations, the reference to 
combat citations is removed; nonetheless, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 
10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  
While the sufficiency of a stressor is a medical 
determination, the existence of a stressor is a question 
of fact within the purview of the Board.  See West v. 
Brown, 7 Vet. App. 70, 79-80 (1994).

The Board also notes that a number of precedent holdings 
of the Court issued during the pendency of this appeal 
provide new guidance for the adjudication of claims for 
service connection for PTSD.  See e.g. Suozzi v. Brown, 10 
Vet. App. 307 (1997); Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996), and 
Patton v. West, 12 Vet. App. 272 (1999).  Where a veteran-
claimant did not serve in combat or the stressor is not 
related to combat, his lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  See West (Carelton) v. Brown, 7 Vet. App. 70, 
76 (1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which 
corroborates his testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d), (f); see also VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI,  11.38 (Aug. 26, 1996).

The veteran claims entitlement to PTSD based of various 
service stressors.  In the instant case, the Board is able 
to identify the following claimed stressors from the 
veteran's statements: (1) He was assigned to a job 
"running 155's" in September 1971 and one day a gunner was 
off position and killed some innocent people; (2) he was 
assigned to bag dead bodies; (3) he was shot by a sniper 
in January 1972; (4) he was involved in, or subject to, 
rocket and mortar attacks as well as sniper fire; and (5) 
he had civilian friends killed or wounded.

Prior to November 2002, the evidence of record failed to 
corroborate any of the veteran's alleged service 
stressors.  In this regard, prior to November 2002, there 
was no clear evidence that the veteran engaged in combat 
with the enemy.  Consequently, the veteran's lay testimony 
in and off itself was insufficient to establish the 
occurrence of his alleged stressors.  The Board observes 
that prior to November 2002, the record contained the 
veteran's service personnel records.  These records showed 
that the veteran received the National Defense Service 
Medial, the Vietnam Service Medial and the Vietnam 
Campaign Medal with 60 device.  None of the cited medals 
mandated combat status during Vietnam.  Thus, such awards, 
in and of itself, do not convincingly show that the 
veteran was engaged in combat.  The veteran's MOS, a field 
wireman, also does not evince combat status.  Although 
service personnel records show that the veteran 
participated in an unnamed campaign #15 in December 1971, 
there was nothing in the record showing that the veteran's 
participation in this unnamed campaign involved any combat 
with the enemy.  The Board notes that the veteran stated 
that a sniper shot him, however, service personnel records 
show that the section pertaining to service wounds was 
left blank.  Moreover, there was no supporting evidence 
showing that the veteran witnessed the killing/wounding of 
friends and innocent people or that he bagged dead bodies.  
It was not until November 2002 that VA received evidence 
which tends to corroborate the veteran's service 
stressors.  

The evidence of record shows that the veteran was 
stationed at Fire Base Jack from August to December 1971.  
In November 2002, the veteran's representative submitted a 
report which showed that fire bases were often targets for 
enemy counterattacks and bombardments.  The Board notes 
that ESG could not specifically verify whether the base 
was under attack while the veteran was stationed there.  
However, the Board in applying the benefit-of-the-doubt 
doctrine, finds that the evidence shows that the veteran 
sustained mortar and rocket attacks while at Fire Base 
Jack.  Moreover, a Vietnam Campaigns and Operations report 
indicates that the veteran's unnamed campaign may have 
been Consolidation I which was from July 1971 to November 
1971 and that Operation Jefferson Glen fell under such 
campaign.  The report also shows that the veteran's unit, 
101st Airborne Division, joined the 1st Army of Vietnam 1st 
Infantry Division in Operation Jefferson Glenn in October 
1971.  The report shows that both the campaign and the 
operation involved combat.  While during the time of 
Operation Jefferson Glenn, the veteran's personnel record 
show that he was stationed at a Fire Base Jack.  This 
fact, however, does not necessarily indicate that he was 
not a part of Operation Jefferson Glenn.  

In light of the foregoing, and applying the benefit of the 
doubt doctrine, the Board finds that the veteran was 
engaged in combat.  Since it is determined that the 
veteran engaged in combat, his lay testimony alone serves 
to establish the occurrence of his combat stressors since 
they are consistent with the circumstances, conditions and 
hardship of his service.  Additionally, there is no clear 
and convincing evidence disputing the veteran's combat 
related stressors.  See 38 C.F.R. § 3.304(f). 

It has never been in dispute whether the veteran had PTSD.  
Multiple medical reports of record shows that the veteran 
was diagnosed as having PTSD.  As noted above, the record 
shows that the veteran was engaged in combat.  Therefore, 
the veteran's lay testimony of being under mortar and 
rocket attacks and his report of other service combat 
stressors, establishes the occurrence of these events.  
These stressor events are consistent with the 
circumstances, conditions and hardships of the veteran's 
Vietnam service.  Lastly, the Board finds that the medical 
evidence establishes a link between the veteran's current 
PTSD symptoms and his inservice stressors.  VA 
examinations and outpatient treatment report show a 
diagnosis of PTSD due to the veteran's combat experiences 
in Vietnam.  

In sum, the record shows a current diagnosis of PTSD, a 
medical link between the veteran's current PTSD and 
inservice stressor and credible supporting evidence that 
the claimed inservice stressor occurred.  Given the 
foregoing, the evidence supports the claim of service 
connection for PTSD.


ORDER

Service connection for PTSD is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

